NO. 07-11-00096-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                    MARCH 25, 2011


                           EX PARTE RODOLFO M. CASTILLO



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION

       On March 1, 2011, Rodolfo M. Castillo, acting pro se, filed an application for writ

of habeas corpus as an original proceeding in this Court. See Tex. R. App. P. 52

(original proceedings).    His basic contention in the application is that his retained

counsel entered a “no contest” plea to an assault by contact charge in 2008 without his

consent. Castillo contends entrance of the plea caused revocation of his parole and his

return to incarceration.


       Because we doubted our authority to consider Castillo’s application, we provided

him the opportunity to demonstrate our jurisdiction. He has submitted a response, filed

March 14. We have reviewed his application and his March 14 filing.


       This Court’s jurisdiction over original proceedings is limited to that granted us by

the Constitution and laws of our state. Tex. Const., art. V, § 6 (courts of appeals shall

“have such other jurisdiction, original and appellate, as may be prescribed by law”). Our
authority to issue writs of habeas corpus is limited to those for persons restrained in our

court of appeals district by virtue of a court order in a civil case. Tex. Gov't Code §

22.221(d) (West 2010).       We have no original habeas corpus jurisdiction in criminal

matters. Watson v. State, 96 S.W.3d 497, 500 (Tex.App.—Amarillo 2002, pet. ref’d); Ex

parte Hearon, 3 S.W.3d 650, 650 (Tex.App.—Waco 1999, orig. proceeding); Ex parte

Layton, 928 S.W.2d 781 (Tex.App.--Amarillo 1996, orig. proceeding); see Tex. Code

Crim. Proc. Ann. art. 4.03 (West 2009) (criminal jurisdiction of courts of appeals); cf.

Tex. Code Crim. Proc. Ann. arts. 4.04 (West 2009) (jurisdiction of court of criminal

appeals); 11.05 (habeas corpus jurisdiction) (West 2010).            Our habeas corpus

jurisdiction in criminal matters is appellate only. Dodson v. State, 988 S.W.2d 833, 835

(Tex.App.—San Antonio 1999, no pet.).


       The restraint on his liberty Castillo describes in his application arises from

criminal proceedings.       Accordingly, we have no jurisdiction to consider it.      The

application is dismissed.



                                                        James T. Campbell
                                                             Justice




                                            2